DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered. 
Response to Amendment and Status of Claims
The amendments to the claims, filed May 27, 2021 are acknowledged. Claims 1 and 5 have been amended. No new matter has been added. Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 102747272 B, see English machine translation) in view of Egashira (previously cited and cited by Applicant, JP 2012026005 A, see English machine translation previously attached) and Fujii (previously cited and cited by Applicant, JP 04033849 A, machine English translation provided by Proquest).
Regarding Claims 1-4, Gao discloses component comprising a steel material of a base metal (“high wear-resisting steel pipe” Abstract; furthermore, regarding the preamble language, “non-thermal refined nitrocarburized component”, it is noted that this is a product-by-process limitation, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113; to be clear, the steel pipe of Gao reads on the claimed limitations because the process preamble limitations requiring “non-thermal refined” and  “nitrocarburized” are product-by-process limitations);
the steel material having a chemical composition comprising of: by mass %, 
0.38-0.5% C, 0.10-0.35% Si, 2.3-2.8% Mn, 0.01% or less of S, 0.003-0.025% N, 0-1.0% Cu, and further 0.05-1% Cu (see claim 2), 0-0.3% Mo, and further 0.05-0.3%Mo (see Claim 2), 0-0.5% Ni, and 
a metal micro-structure of the base metal of which 80% or more is a bainite micro-structure (“bainite steel pipe…containing 10% residual austenite” [0020]; one of ordinary skill in the art would appreciate that the balance of the bainite steel pipe, and therefore 90% of the microstructure, is bainite);
an HV hardness at a position of 1.0mm from the surface is 200 to 320 (“hardness of the steel pipe HRC 20-70” [0019]; “HRC 20-30…oil well pipe” [0022]; “HRC30-50….super-strong steel pipe” [0023]; HRC 20-HRC 32, for example, is equivalent to 234HV-309HV; one of ordinary skill in the art would appreciate that the hardness disclosed by Gao refers to the interior/core hardness value of the pipe; one of ordinary skill in the art would recognize that the hardness at a position of 1.0mm from the surface would be the disclosed interior/core hardness value; thus one of ordinary skill in the art would appreciate that Gao discloses wherein 1mm from the surface, the hardness is 234-309Hv which reads on the claimed range); and
wherein Fn1 shown by the below described Formula [1] satisfies 3.10≤Fn1≤6.00:
Fn1=(0.316C+0.122)*(0.7Si+1)*(5.1Mn-1.12)*(0.364Ni+1)*(2.16Cr+1)*(3Mo+1)	[1],


Gao discloses wherein the component is a pipe, but does not expressly disclose if the pipe has a  stress concentrated region; however, it would have been obvious that a pipe have a stress concentrate region such as a corner bend of the pipe or at a junction in the piping, wherein fluid is transferred to be in a different direction or to a piping of a different size. It is well-known in the art that such regions of piping are considered to be regions of stress concentrated areas.
Gao discloses wherein the hardness of the steel pipe is 20-70 HRC, such as 20-30 HRC or 30-50 HRC (see details above), which reads on the claimed range (HRC 20-32 is HV 234-309 for example, see above). One of ordinary skill in the art would appreciate that even at a stress concentrated region, the hardness at 1.0mm from the surface and core/interior of the component (see explanation above) would have the disclosed hardness of Gao of 234-309HV. 
However, Gao does not expressly disclose the hardness of the pipe 0.05mm from the surface at a stress concentrated region, nor wherein the part comprises a nitrocarburized layer.
Egashira discloses a similarly compositioned steel component comprising a nitrocarburized layer (see composition in [0034]; “non-heat treated, nitrided crankshaft” [0001]; “a steel material” [0033]; “nitriding treatment, nitrogen or nitrogen and carbon are diffused and infiltrated….surface of the crankshaft…subjected to the nitriding treatment….hardened by nitrogen or nitrogen and carbon penetrated between the compound layer and the fabric is formed” [0004]; nitrogen and carbon penetration would read on nitrocarburized layer a hardened layer) wherein at a stress concentrated region, the steel has a HV hardness at a position of 0.05mm from a surface of 410-480HV, and a compound-layer depth of 5um or less (“HV hardness at the depth of 0.05 mm from the surface is 380- 600, and a depth of the compound layer in at least a pin fillet part…is less than 5um” Abstract; “stress concentration portion is a pin fillet portion” [0069]). Egashira teaches wherein one would have a steel with these properties and nitrocarburized layer in order to balance bendability with bending fatigue strength (“when the surface 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a carbonitrided layer with a compound-layer depth of 5um or less, as taught by Egashira, and particularly at a stress concentrated region, wherein at that stress concentrated region the HV hardness at a position of 0.05mm from a surface was 410-480, as also taught by Egashira, for the invention disclosed by Gao. One would be motivated to have a carbonitride layer in order to produce a pipe with excelling fatigue and bending strength wherein cracks are not produced during bending (Fujii, “nitrocarburizing treatment for the test piece” [0039]; thus the nitrided layer would also be a nitrocarburized layer; “the nitriding steel of the present invention, while retaining excellent fatigue strength, bending and straightening is improved, the crack is not generated in the nitride layer during bending and straightening” [0044]), and to have specifically a carbonitride depth of 5um or less and a hardness 0.05mm from the surface of 410-480HV, in order to balance the bendability and the bending straightening property with the strength of the steel in stress concentrated regions (see teaching by Egashira above). One of ordinary skill in the art would recognize the importance of improving fatigue strength in a pipe, as well as improving bendability and bending fatigue strength at stress concentrated regions of a pipe which is formed or to be formed into a curved or elbow portion, or one for a piping junction.

Regarding Claims 5-8, Gao discloses component comprising a steel material of a base metal (“high wear-resisting steel pipe” Abstract; furthermore, regarding the preamble language, “non-thermal refined nitrocarburized component”, it is noted that this is a product-by-process limitation, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the 
the steel material having a chemical composition comprising of: by mass %, 
0.38-0.5% C, 0.10-0.35% Si, 2.3-2.8% Mn, 0.01% or less of S, 0.003-0.025% N, 0-1.0% Cu, and further 0.05-1% Cu (see claim 6), 0-0.3% Mo, and further 0.05-0.3%Mo (see Claim 6), 0-0.5% Ni, and further 0.05-0.5% Ni (see Claims 7 and 8), 0-0.2% Ti, and further 0.005 to 0.020% Ti (see Claims 7 and 8) and the balance: Fe and impurities, the impurities include 0.08 or less P, 0.05 or less Al, and 0.2 or less Cr (“steel pipe B-P-T, its main components the quality percentage as C:0.1-0.50wt %, Mn: 1.2-5.0 wt %, Cr:0-1.8wt %, Si: 0.1-3.0 wt %, Al: 0.001-2.0 wt %, S: 0.001-0.1 wt %, P: 0.001-0.1 wt %, the balance being Fe” [0008]; “includes N: 0.001-0.1 wt %...add…0.01 wt %...N” [0013];  “furthermore….includes Ni: 0.1-1.0wt%....according to needs…0.1wt%” [0009]; “Furthermore…includes cu: 0.01-0.5 wt %. According to needs…0.25 wt % or 0.5 wt % cu” [0018]; “according to needs….0.1wt%...of Mo” [0017]; “includes Ti: 0.01-1.0 wt %. According to needs…0.1 wt % …of Ti” [0011]; regarding Cr, this element is not required, and the disclosed 0% is inclusive of the claimed range requiring 0.2% or less of Cr; Regarding the elements in para. [0010], [0012], [0014], [0015], and [0016], one of ordinary skill in the art would recognize that these elements are not mandatory for the inventive concept (for example see embodiments 1-4 which do not comprise Ca or RE components), and reads on the claimed language of “consisting of”; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
a metal micro-structure of the base metal of which 80% or more is a bainite micro-structure (“bainite steel pipe…containing 10% residual austenite” [0020]; one of ordinary skill in the art would appreciate that the balance of the bainite steel pipe, and therefore 90% of the microstructure, is bainite);
an HV hardness at a position of 1.0mm from the surface is 200 to 320 (“hardness of the steel pipe HRC 20-70” [0019]; “HRC 20-30…oil well pipe” [0022]; “HRC30-50….super-strong steel pipe” [0023]; HRC 20-HRC 32, for example, is equivalent to 234HV-309HV; one of ordinary skill in the art would appreciate that the hardness disclosed by Gao refers to the interior/core hardness value of the pipe; one 
wherein Fn1 shown by the below described Formula [1] satisfies 3.10≤Fn1≤6.00:
Fn1=(0.316C+0.122)*(0.7Si+1)*(5.1Mn-1.12)*(0.364Ni+1)*(2.16Cr+1)*(3Mo+1)	[1],
where a symbol of an element in Formula [1] indicates a content of the element in steel in mass% (for example, if the composition comprised 0.35% C, 0.35% Si, 2.3% Mn, 0.3% Ni, 0.1% Cr, and 0.1% Mo - these composition values taught and disclosed by Gao and fall within the claimed ranges - this would give a value of 5.37 for Fn1 which also falls within the claimed 3.10-6.0 range).

Gao discloses wherein the component is a pipe, but does not expressly disclose if the pipe has a  stress concentrated region; however, it would have been obvious that a pipe have a stress concentrate region such as a corner bend of the pipe or at a junction in the piping, wherein fluid is transferred to be in a different direction or to a piping of a different size. It is well-known in the art that such regions of piping are considered to be regions of stress concentrated areas.
Gao discloses wherein the hardness of the steel pipe is 20-70 HRC, such as 20-30 HRC or 30-50 HRC (see details above), which reads on the claimed range (HRC 20-32 is HV 234-309 for example, see above). One of ordinary skill in the art would appreciate that even at a stress concentrated region, the hardness at 1.0mm from the surface and core/interior of the component (see explanation above) would have the disclosed hardness of Gao of 234-309HV. 
However, Gao does not expressly disclose the hardness of the pipe 0.05mm from the surface at a stress concentrated region, nor wherein the part comprises a nitrocarburized layer.
Egashira discloses a similarly compositioned steel component comprising a nitrocarburized layer (see composition in [0034]; “non-heat treated, nitrided crankshaft” [0001]; “a steel material” [0033]; “nitriding treatment, nitrogen or nitrogen and carbon are diffused and infiltrated….surface of the crankshaft…subjected to the nitriding treatment….hardened by nitrogen or nitrogen and carbon penetrated between the compound layer and the fabric is formed” [0004]; nitrogen and carbon penetration 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a carbonitrided layer with a compound-layer depth of 5um or less, as taught by Egashira, and particularly at a stress concentrated region, wherein at that stress concentrated region the HV hardness at a position of 0.05mm from a surface was 410-480, as also taught by Egashira, for the invention disclosed by Gao. One would be motivated to have a carbonitride layer in order to produce a pipe with excelling fatigue and bending strength wherein cracks are not produced during bending (Fujii, “nitrocarburizing treatment for the test piece” [0039]; thus the nitrided layer would also be a nitrocarburized layer; “the nitriding steel of the present invention, while retaining excellent fatigue strength, bending and straightening is improved, the crack is not generated in the nitride layer during bending and straightening” [0044]), and to have specifically a carbonitride depth of 5um or less and a hardness 0.05mm from the surface of 410-480HV, in order to balance the bendability and the bending straightening property with the strength of the steel in stress concentrated regions (see teaching by Egashira above).  One of ordinary skill in the art would recognize the importance of improving fatigue strength in a pipe, as well as improving bendability and bending fatigue strength at stress concentrated regions of a pipe which is formed or to be formed into a curved or elbow portion, or one for a piping junction. 

Response to Arguments
Applicant’s arguments, filed May 27, 2021, with respect to Claim 1 rejected under 35 U.S.C. 103 in view of Fujii in view of Egashira and Okonogi, and Claim 4 rejected under 35 U.S.C. 103 in view of Liu in view of Egashira, have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao in view of Egashira and Fujii, as detailed above.
Applicant’s arguments directed towards Liu, and those directed towards Fujii as a primary reference, are deemed moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5759299: teaches overlapping composition and microstructure (“A high-abrasion bainite rail excellent in resistance to rolling fatigue and failure, consisting essentially of 0.15 to 0.55 wt. % of C, 0.05 to 1.0 wt. % of Si, 0.1 to 2.5 wt. % of Mn, 0.03 wt. % or less of P, 0.03 wt. % or less of S, 0.1 to 3.0 wt. % of Cr, 0.005 to 2.05 wt. % of Mo, and the balance being iron and inevitable impurities. The head portion of the rail has a uniform bainite structure. The Vickers hardness at any position of the head top portion and the head corner portion is 240 to 400 Hv”) however the hardness values disclosed are surface hardness values outside the claimed range.
WO 2009082091 A1: teaches overlapping composition and microstructure for steel sheet (“There are provided a hot rolled steel sheet that has superior hot press forming property and high tensile strength and is used for structural members and their parts of automobiles and the like, a formed article, and a method for manufacturing the hot rolled steel sheet and the formed article. The hot rolled steel sheet having superior hot press forming property and high tensile strength includes, by weight: C: 0.1 to 0.5%, Mn: 1.0 to 3.0%, Si: 0.5% or less, W: 0.1% or less, N: 0.01 to 0.1%, Al: 0.01 to 0.1%, S: 0.03% or less, P: 0.1% or less and B: 0.001 to 0.01%, at least one element selected from the group consisting of Ti: 0.001 to 0.1%, Nb: 0.001 to 0.1% and V: 0.001 to 0.1%, at least one element selected from the group consisting of Mo: 0.01 to 1.5%, Cr: 0.01 to 1.5%, Cu: 0.005 to 1.0% and Ni: 0.005-2.0%, and the balance of iron (Fe) and other inevitable impurities, wherein a structure of the hot rolled steel sheet includes 10% or less of . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735       



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731